RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 6/11/2021 have been received. 
Claims 1-17 and 19 are pending. Claims 18 and 20 are canceled. Claims 13-17 are withdrawn from consideration. Claims 1-12 and 19 are rejected. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19 in the reply filed on 6/11/2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myers et al., US 2008/0081840 A1. 
Regarding claim 1: Myers discloses a method of reducing food cravings (increasing the satiety, para 0006, to reduced feelings of hunger, para 0005), promoting weight loss (accelerating weight loss, para 0027), and/or treating overweight or obesity (para 0028) in a human (para 0018) in need thereof (para 0005). Myers discloses orally administering (para 0006) meal replacements (para 0041) to the human each day of a time period comprising at least three weeks (at least a week, more preferably at least two weeks, and even more preferably at least a month, para 0041) in an amount that provides a caloric intake of 800 to 1,500 kcal/day (between 800 and 1200 calories per day, para 0039), the meal replacements are substantially the only food that contains calories consumed by the human during the time period (limit their food intake to only the present meal replacement composition, para 0041). Myers discloses each of the meal replacements has a form individually selected from the group consisting of a ready-to-drink beverage (beverages via the mouth, para 0022)or a powder designed to be reconstituted as a beverage (powder which is reconstitutable in water, para 0007). 
Regarding claims 2 and 3: Myers discloses humans that are overweight and obese (para 0028). 
Regarding claim 4: Myers discloses between 800 and 1200 calories per day (para 0039). 
Regarding claim 5: Myers discloses a time period comprising at least one month (at least a week, more preferably at least two weeks, and even more preferably at least a month, para 0041). 
Regarding claim 6: Myers discloses three to five (4 to 6 servings per day, para 0039). 
Regarding claim 7: Myers discloses each meal replacement contains about 100 calories (para 0040). 
Regarding claim 8: Myers discloses each meal replacement contains about 6 to 35 g protein (para 0034). 
Regarding claim 9: Myers discloses each meal replacement contains 0 to 30 g carbohydrate (para 0034). 

Regarding claim 19: Myers discloses a method of promoting ingestive restraint and/or increased control over ingestive behavior (increasing the satiety, para 0006, to reduced feelings of hunger, para 0005). Myers discloses orally administering (para 0006) meal replacements (para 0041) to the human each day of a time period comprising at least three weeks (at least a week, more preferably at least two weeks, and even more preferably at least a month, para 0041) in an amount that provides a caloric intake of 800 to 1,500 kcal/day (between 800 and 1200 calories per day, para 0039), the meal replacements are substantially the only food that contains calories consumed by the human during the time period (limit their food intake to only the present meal replacement composition, para 0041). Myers discloses each of the meal replacements has a form individually selected from the group consisting of a ready-to-drink beverage (beverages via the mouth, para 0022)or a powder designed to be reconstituted as a beverage (powder which is reconstitutable in water, para 0007). 

Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myers et al., US 2008/0081840 A1; in view of Hoie, US 2004/0234631 A1. 
Regarding claim 11: Myers discloses 10% to 40% of the RDI (between about 16% and 33%, para 0032) of each of vitamins and minerals comprising Vitamin A, Vitamin C, Calcium, Iron, Vitamin D, Vitamin E, Vitamin K, Thiamin, Riboflavin, Vitamin B6, Folate, Vitamin B12, Pantothenic Acid, Phosphorus, Iodine, Magnesium, Zinc, Biotin, Selenium, Copper, Manganese, Chromium, and Molybdenum (para 0031). Myers discloses Niacinamide (para 0031). 
Myers discloses the meal replacement composition comprises vitamins and minerals compositions provide a balanced, nutritious meal replacement product (para 0031). 
Myers does not disclose niacin, selenium, and chloride. 
Hoie is drawn to a total diet for overweight and obese subjects (para 0275). Hoie discloses the diet may be a very low calorie diet (VLCD), which provides 450 to 800 kcal/day, or a low-calorie diet (LCD), which provides 800 to 1200 kcal/day (para 0250). niacin, panthotenic acid, biotin, C, D, E and K (para 0244); minerals typically include iron, zinc, iodine, copper, manganese, chromium and selenium (para 0244); and electrolytes including sodium, potassium and chlorides (para 0244).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide a meal replacement comprising vitamins and minerals, as taught in Myers, wherein the meal replacement includes niacin, selenium, and chloride, as taught in Hoie, to obtain a method of reducing food cravings, promoting weight loss, and/or treating overweight or obesity in a human in need thereof, the method comprising orally administering meal replacements that contain Vitamin A, Vitamin C, Calcium, Iron, Vitamin D, Vitamin E, Vitamin K, Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B 12, Biotin, Pantothenic Acid, Phosphorus, Iodine, Magnesium, Zinc, Selenium, Copper, Manganese, Chromium, Molybdenum, and Chloride. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide Vitamin A, Vitamin C, Calcium, Iron, Vitamin D, Vitamin E, Vitamin K, Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B 12, Biotin, Pantothenic Acid, Phosphorus, Iodine, Magnesium, Zinc, Selenium, Copper, Manganese, Chromium, Molybdenum, and Chloride to provide to the subject all of the recommended vitamins and minerals (Hoie, para 0244). 
Regarding claim 12: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” In the present case, the specification and/or claims fail to identify what the basic and novel characteristics actually are. Therefore, the phrase “consisting essentially of” will be construed as equivalent to “comprising.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619